Citation Nr: 0816699	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2001 to August 
2004.  His decorations include a Combat Infantryman's Badge 
and a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has received the Combat Infantryman's Badge for 
participating in combat operations under enemy hostile fire 
and the Purple Heart Award for wounds received as a result of 
hostile enemy action.  Therefore, the evidence demonstrates 
that the veteran engaged in combat, which is conclusive 
evidence of the claimed in-service stressor.  West v. Brown, 
7 Vet. App. 70, 76 (1994).  

The evidence of record shows that treatment records from May 
2004 reveal that the veteran had PTSD symptoms for more than 
one month associated with trauma of the inservice injury and 
watching a friend die in battle.  In June 2004, the veteran 
reportedly continued to have PTSD symptoms.  The veteran 
underwent an inservice mental status examination in July 2004 
after he was medically evacuated when he was shot in the 
right arm in combat in Sadr City, Iraq.  In was noted that he 
was diagnosed as having PTSD; however, he had not been 
compliant with recommended treatments and many of his 
symptoms improved when not around the military environment.  
The examiner opined that the veteran was not amenable to 
hospitalization, treatment, transfer, disciplinary action, 
training or reclassification to another type of duty in the 
military and was recommended for administrative separation.  
There is no post-service medical treatment of record showing 
that the veteran currently suffers from PTSD.

As the veteran engaged in combat, demonstrated by his service 
combat awards, and was diagnosed as having PTSD in service, 
the Board finds that the veteran should be afforded a VA 
examination to document the existence of any of current PTSD 
and obtain a medical opinion as to whether his claimed PTSD 
is related to service.  Such an opinion is necessary for a 
determination on the merits of the claim.  See 38 C.F.R. § 
3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The Board notes that the veteran has not reported to previous 
VA examinations.  The veteran is hereby on notice that the 
medical evidence currently of record is insufficient to 
decide the claim and a current examination and medical 
opinion is necessary.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a.  The examination request should 
specifically alert the examiner that the 
veteran has verified combat action.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether the veteran's verified combat 
action was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and the veteran's verified 
combat action.  

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

A complete rationale should be given for 
all opinions and conclusions expressed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination. 

2.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.655.

3.  Thereafter, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



